PER CURIAM:
Reclaman del Estado Libre Asociado, la menor Marta Magdalena Colón Yera y sus padres, los *742daños sufridos con motivo de un accidente que tuvo la menor en el servicio sanitario de la escuela a que asistía. La joven Marta salió de clase a las 11 de la mañana. Entraba a clases nuevamente a las doce. Luego de almorzar en los predios de la escuela subió al segundo piso para ir al servicio sanitario. Entró al servicio y ocupó uno de los cubículos. Acabando de entrar, un niño de 11 años entró al servicio de las niñas e intentó penetrar en los cubículos donde estaban otras niñas. No lo logró porque las puertas tenían echado el pestillo. En-tonces trató de entrar en el cubículo donde estaba la deman-dante. Éste halaba hacia afuera, la niña halaba hacia adentro. En el forcejeo la puerta le pilló el dedo índice de la mano izquierda perdiendo “parte de la falange distal del dedo”. El juez que conoció del caso desestimó la demanda. Su actua-ción fue correcta. La niña lesionada, de diez años de edad, sufrió el accidente en un área que no es de libre acceso, donde no se supone que entren niños del sexo opuesto, no habiéndose establecido que los profesores o los conserjes tuvieran conoci-miento de que actos similares habían ocurrido anteriormente. No se estableció que los niños acostumbraran a entrar al servicio sanitario de las niñas. No era razonable anticipar la presencia de un niño tratando de entrar a un cubículo ocupado, en el servicio de las niñas. Desde el punto de vista del derecho lo acaecido no era previsible.
Pero aún suponiendo que la falta del pestillo en la puerta del cubículo fuera factor determinante de la responsabilidad del Estado Libre Asociado, el juez no formuló conclusión alguna respecto al tiempo que hacía que el pestillo estaba defectuoso, y no se elevó la transcripción de la evidencia para poner a este Tribunal en condiciones de hacer su propia determinación. ¿Si el pestillo se hubiera roto el mismo día en que ocurrió el accidente, qué responsabilidad podía imponérsele a la parte demandada? Es cierto que el Estado debe estar atento para que en los planteles de ense-*743ñanza exista vigilancia adecuada, y se tomen todas las me-didas necesarias para velar por el bienestar y la seguridad de los miles de estudiantes que asisten a las escuelas públicas, pero ciertamente no es justo ni razonable hacerlo responsable de toda posible lesión que sufra un estudiante. Como expre-samos en Cruz Costales v. E.L.A., 89 D.P.R. 105-111 (1963): "Como puede esperarse la jurisprudencia es abundante en esta materia, pues generalmente los niños son impulsivos y poco precavidos y es natural que en grupos de cientos y de miles de estudiantes que concurren a las escuelas den lugar a accidentes desgraciados, algunos de los cuales pueden pre-verse y evitarse por los maestros pero otros son, desafortu-nadamente, imposible de prever y de evitar.”
En cuanto a la responsabilidad de los padres del menor causante del daño, no habiéndose elevado la transcripción de evidencia tampoco estamos en condiciones de determinar si la conclusión del tribunal de instancia al efecto de que “en este caso no se ha demostrado que los actos o conducta del hijo se deban al incumplimiento por parte del padre o de la madre de su deber de vigilancia, reprensión, disciplina y educación”, no está sostenida por la prueba.

Se confirmará la sentencia.

El Juez Asociado Señor Torres Rigual, no intervino.
El Juez Asociado Señor Rigau disiente en opinión sepa-rada.
—O—